Exhibit 10.07




LITERARY AGENT AGREEMENT




This Literary Agent Agreement (the “Agreement”) is entered into as of September
25, 2009, by and between Doolittle Edutainment Corp., a Nevada corporation (the
“Company” or “Doolittle”) and Geraldine Blecker (“Agent”).




Recitals




A.

Whereas, the Company is the owner and co-author of the following three children
book  titles (the “Books”) depicting and based on the Company’s main character
“Doolittle”:




·

Book 1 – titled “Doolittle – An Exceptional Young Gorilla” addresses the issue
of cheating on a very elementary children’s level.




·

Book 2 - titled “The Adventures of Dynamic Doolittle Episode I – “The Problem
with Paulie Python.”  This book introduces additional characters and has
Doolittle taking on “super powers” (i.e. speed and strength). This book
addresses the concept of sharing.




·

Book 3 - titled “Doolittle’s Very, Very Bad Day” addresses Doolittle’s negative
attitude regarding doing home-work.




B.

Whereas, the Company has obtained the necessary and requisite Trademark and
Copyright registrations and protection, and has completed self published an
initial run of these Books for distribution.




C.

Whereas, the Company desires to have the books published by a reputable
Publisher and distributed.




D.

Whereas, Agent will represent the Company, on a non-exclusive basis, in
connection with negotiations with potential publishers and book distributors in
Europe, including the representation of the Company at the Frankfurt Book Fair
to take place in Frankfurt, Germany, October 14 – 19, 2009.




AGREEMENT




Now, wherefore, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth and other valuable considerations, the parties
hereto agree as follows:




1.

Appointment.  The Company hereby appoints Agent as its non-exclusive agent to
negotiate for the publication, sale or license of the hardcover and soft cover
versions of the Books.  Agent will use his commercially reasonable efforts to
have the Book published on terms acceptable to the Company.




2.

Term of Representation.  The term of this Agreement is for a period of one (1)
year commencing on the date hereof (the “Term”).




3.

Commission.




(a)

Agent shall be entitled to a commission if the Company signs an agreement during
the Term (or enters into negotiations for an agreement during the Term) for
publications of the Book.




(b)

Agent’s commission shall be deemed earned whether the agreement signed by the
Company is negotiated by the Company or by Agent.




(c)

Agent’s commission due hereunder shall be equal to ten  percent (10%) for any
and all royalties, fees or other compensation the Company receives with respect
to the Books or any modifications or updates of the Books or any works derived
from the Book.  Agent hereby warrants that she is prepared to split such
commission with another literary agent, should she be able to identify such
literary agent as shall be of value to the project and the Company.





Page 1 of 3




--------------------------------------------------------------------------------

(d)

Should the Company enter into a definitive publishing or distribution agreement
with any party that has been introduced by Agent within two (2) years following
the expiration of this Agreement, Agent shall be entitled to the commission as
set forth above.




4.

The Company Representations and Warranties.  The Company hereby represents and
warrants as follows:




(a)

The Company has full copyright and other proprietary rights to the Books;




(b)

The Company has full right, power and authority to enter into this Agreement;




(c)

The Company has not entered into any agreement or understanding that conflicts
with this Agreement, including but not limited to signing up with any other
literary agent with respect to the Books.




5.

Miscellaneous.




(a)

Notices.  All notices, requests, demands and other communications under this
Agreement, shall be in writing and shall be deemed to have been duly given on
the date of service if served personally on the party to whom notice is to be
given or within five (5) business days if mailed to the party to whom notice is
to be given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as follows:




If to the Company, addressed to:

Doolittle Edutainment Corp.

Attn: George G. Chachas, President

2445 Fifth Avenue, Suite 440

San Diego, CA 92101




If to Blecker, addressed to:

Geraldine Blecker

Wetteraustr. 23

D-60389

Frankfurt, Germany




Any notice mailed to any party hereunder will be deemed effective within five
(5) business days of deposit in the United States mail.




(b)

Further Assurances.  Each of the Parties to this Agreement agrees to perform
such further acts and to execute and deliver any and all further documents that
may reasonably be necessary or desirable to effectuate the purpose of this
Agreement.




(c)

Governing Law; Venue.  This Agreement is being executed and delivered, and is
intended to be performed, in the State of California, and to the extent
permitted by law, the execution, validity, construction, and performance of this
Agreement shall be construed and enforced in accordance with the laws of the
State of California without giving effect to conflict of law principles.  This
Agreement shall be deemed made and* entered into in San Diego County, State of
California and venue for any Proceeding as defined below, in connection with
this Settlement Agreement shall be in San Diego County, California.




(d)

Waiver of Jury Trial.  The Parties hereto hereby voluntarily and irrevocably
waive trial by jury in any Proceeding brought in connection with this Agreement,
any of the related agreements and documents, or any of the transactions
contemplated hereby or thereby. For purposes of this Agreement, “Proceeding”
includes any threatened, pending, or completed action, suit, arbitration,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing, or any other actual, threatened, or completed proceeding, whether
brought by or in the right of any party or otherwise and whether civil,
criminal, administrative, or investigative, in which a Party was, is, or will be
involved as a party or otherwise.





2




--------------------------------------------------------------------------------

(e)

Counterparts; Facsimile Signatures.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.  Facsimile signatures
shall be sufficient for execution of this Agreement.




(f)

Entire Agreement.  This Agreement contains the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
any prior or contemporaneous written or oral representations, discussions,
proposals, understandings and the like respecting the subject matter hereof.  




(g)

Headings / Captions.  The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement.  The language in all parts of this Agreement shall
in all cases be construed according to its fair meaning and not strictly for or
against any party, and any rule that ambiguities shall be construed against the
drafter of a document shall not be applicable with respect to this Agreement.




In witness whereof the parties hereto have executed this Agreement effective as
of the date and year first above written.




THE COMPANY




Doolittle Edutainment Corp.










Dated: September 25, 2009

/s/ George G. Chachas  

By: George G. Chachas




Its: President




AGENT







Dated: September 26, 2009

/s/ Geraldine Blecker    

Geraldine Blecker





3


